Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Applicant provides a lengthy narrative explanation of the prior art. This argument is not persuasive. The comparison does not match the scope of the claimed invention to the legal issues at play in patentability under 35 USC 102 and 103. All previously pending claims have been cancelled in full and replaced. 
Applicant argues that Daniel excludes itself and deliberately and explicitly teaches away from other categories of watch extensions. This argument is not persuasive. The matter of teaching away is not the legal concept applicant asserts it is herein. The matter of teaching away asserted by applicant is not germane to the current rejection(s). The only 103 consideration in the current rejection(s) has to do with medication of a display which is a different conversation from that framed by applicant. A reference cannot teach away from itself and thus has no bearing under 35 USC 102. 
Applicant asserts that Daniel cannot be read or interpreted even under BRI as showing what the office action attempts to have it show in trying to map the applicant’s claims to Daniel’s specification. This argument is not persuasive. Daniel’s can be mapped to the claims. See grounds of rejection. Applicant is narrowly construing the invention in a way not supported by the claims as presented. Applicant utilizes vague and broad terminology but in the course of the arguments wants those vague and broad terms to encapsulate narrow and complicate narrow concepts. The language used cannot be relied upon to draw such a narrow scope. In example: Applicant uses terms such as “time-keeping capabilities”, but does not recite narrow concepts such as displaying a time of day. As such the examiner must interpret the concept broadly. Any processor, cpu, or receiver must perform a time measurement operation in order to be operable. The claim is correspondingly interpreted. Applicant uses terms such “smartwatch-like capabilities” but does not recite narrow concepts such as playing a gaming app. As such the examiner must interpret the concept broadly. 
Applicant asserts that the prior art cannot be construed even according to broadest reasonable interpretation to read on the claimed invention. This argument is not persuasive. Applicant does not appear to understand the legal concept of BRI. One purpose of BRI is to protect the public interest against patents which are unreasonably broad and thus prevent unnecessary infringement and litigation on the basis of structures and devices which are reasonably part of the public domain prior to applicant’s disclosure. Just as importantly the principle of BRI is to protect applicants. If a patent were allowed with an unreasonably narrow interpretation of the claims, then it would follow that applicant may be denied access to reasonably broad scope sought in the patent application at a later date due to infringement or litigation. If in the current example the examiner interpreted the term “timekeeping capabilities” to mean measuring and displaying a time of day, the examiner would effectively be stealing applicant’s scope. Applicant may wish the scope to mean measurement of time in hours, minutes, and second, but not to necessitate the display of that information. Applicant may wish the scope to mean measurement of time in days, but not hours and minutes. But if applicant doesn’t actually positively recite such limitations the examiner would effectively be stealing applicants scope to attribute such narrow interpretation thereto. As an illustrative example: If examiner issued the patent on the basis of displaying time, then someone could copy and infringe applicant’s invention then argue they don’t display time and may prevail in litigation due to an unreasonably narrow interpretation during examination. Applicant is misconstruing the process of examination under 35 USC 102 and 103 and the application of broadest reasonable interpretation. If applicant uses vague, ambiguous, or unclear terminology the examiner does not attribute unarticulated or unclaimed scope thereto. Or in other words the examiner never gives a claim narrow scope which would limit applicant’s invention against their express, clear, and distinct desire. The examiner does not apply BRI for the purpose of making the application process difficult. The examiner applies the principle of BRI because it protects both the public interest AND applicant’s own interest. If applicant wants the smartwatch capability to be a particular capability, then all applicant needs to do is clearly and distinctly state that capability in the claims (see 35 USC 112 2nd paragraph). If applicant uses broad and vague terms to define the invention, the examiner will interpret those terms accordingly. This is not done out of malice but out of dutiful respect that applicant is the sole author of the desired scope of the invention. Care must be employed and adhered to protect the broadest reasonable interpretation of what applicant means so as to not unreasonably take away applicant’s intellectual property scope.
Applicant has cancelled all claims and presented an entirely new claim set. As such the new grounds of rejection are the best response to applicant’s arguments in that regard. While the references are the same their application to the claims are different owing to the changed claim scope and out of respect for applicant’s articulated issues with the previous grounds of rejection such as teaching away. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41, 70 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “wearable modules may comprise a at least one battery”. This recitation is indefinite because it isn’t clear whether a battery is necessary or not owing to the use of the term “may”. 
Claims 40-41 depend from claim 39 and thus have at least the same defect(s).
Claim 70 similarly introduces optional items through the use of the term “may”. Claim 70 is therefore indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-29, 39-42 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kita (US 2001/0004397).
With regard to claim 24 Kita discloses a wrist-wearable device comprising: 
time-keeping capabilities (claims 3, 4); 
smartwatch-like capabilities (claim 4); 
display (201) and user input capabilities (202) for enabling a user to interact with the foregoing; and 
a at least one connector for detachably connecting wearable modules (500, 205, 206; figures 1, 4, 17a-18c); wherein: 
the time-keeping capabilities and the smartwatch-like capabilities are housed in a watch case (200); the watch case further comprises the at least one connector (500, 205, 206; figures 1, 4, 17a-18c); 
by default, the smartwatch-like capabilities remain substantially inactive (abstract, claim 4); and 
connecting a wearable module (600) to the at least one connector activates the smartwatch-like capabilities (600; music playing over earphones).

With regard to claim 25 Kita discloses the wrist-wearable device of claim 24 wherein the wrist-wearable device further comprises at least one integrated circuit (100, 207, 208, 210 figure 4) for providing the time-keeping capabilities (claims 3-4) and a at least one battery (216) for at least powering said at least one integrated circuit for providing said time- keeping capabilities (figure 4).

With regard to claim 26 Kita discloses the wrist-wearable device of claim 25 wherein the at least one integrated circuit is further configured for providing the smartwatch-like capabilities (100, 210, 600 figure 4).

With regard to claim 27 Kita discloses the wrist-wearable device of claim 26 wherein the at least one integrated circuit operates primarily in a low power state until a wearable module is connected to the at least one connector (the system cannot draw power to play the music in audible form without the headphones connected to provide an audio output drawing power therefore– figure 4; music mode, timekeeping mode; communication mode - paragraph 81).

With regard to claim 28 Kita discloses the wrist-wearable device of claim 27 wherein upon connection of a wearable module to the at least one connector, the least one integrated circuit exists the low power state and starts providing smartwatch-like capabilities (the system cannot draw power to play the music in audible form without the headphones connected to provide an audio output drawing power therefore– figure 4; timekeeping mode; communication mode - paragraph 81)

With regard to claim 29 Kita discloses the wrist-wearable device of claim 28 wherein the least one integrated circuit is a System-on-Chip (figure 3a)

With regard to claim 39 Kita discloses the wrist-wearable device of claim 24 wherein wearable modules may comprise a at least one battery (216 figure 4).

With regard to claim 40 Kita discloses the wrist-wearable device of claim 39 wherein a module comprising such an at least one battery (216) may provide power from said at least one battery to the wearable device (600) through the at least one connector upon connection of said module to the wearable device (figure 4).

With regard to claim 41 Kita discloses the wrist-wearable device of claim 40 wherein power from the at least one battery enables the activation of the smartwatch-like capabilities (playing music over headphones – figure 4).

With regard to claim 42 Kita discloses the wrist-wearable device of claim 24 wherein the watch case further provides means for attaching the wearable device to a human body using a conventional wrist strap or band (figure 1).


Claims 24-47, 50-69 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daniel (US 2007/0279852).
With regard to claim 24 Daniel discloses a wrist-wearable device comprising: 
time-keeping capabilities (48 figure 16a paragraphs 2, 19-20, 22, 23, 57, 59, 62; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12); 
smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title); 
display (11; abstract) and user input capabilities (120; paragraphs 57, 65-66, 70-71) for enabling a user to interact with the foregoing (abstract; 120; paragraphs 57, 65-66, 70-71; and 
a at least one connector for detachably connecting wearable modules (abstract; claims; figures 1a-c, 3a, 7a); wherein: 
the time-keeping capabilities and the smartwatch-like capabilities are housed in a watch case (abstract; claims; figures 1a-c, 3a, 7a); the watch case further comprises the at least one connector; 
by default, the smartwatch-like capabilities remain substantially inactive (not connected modules are not active); and 
connecting a wearable module to the at least one connector activates the smartwatch-like capabilities (connecting the modules enables them to be used; see also docking – paragraphs 62-66).

With regard to claim 25 Daniel discloses the wrist-wearable device of claim 24 wherein the wrist-wearable device further comprises at least one integrated circuit for providing the time-keeping capabilities (48 figure 16a paragraphs 2, 19-20, 23, 57, 59, 62; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12) and a at least one battery for at least powering said at least one integrated circuit for providing said time- keeping capabilities (paragraphs 20, 24, 29, 31, 56, 57, claim 22).

With regard to claim 26 Daniel discloses the wrist-wearable device of claim 25 wherein the at least one integrated circuit is further configured for providing the smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title).

With regard to claim 27 Daniel discloses the wrist-wearable device of claim 26 wherein the at least one integrated circuit operates primarily in a low power state until a wearable module is connected to the at least one connector (paragraphs 19-22, 25-29, 58, 62-63, 72).

With regard to claim 28 Daniel discloses the wrist-wearable device of claim 27 wherein upon connection of a wearable module to the at least one connector, the least one integrated circuit exists the low power state and starts providing smartwatch-like capabilities (paragraphs 61-66).

With regard to claim 29 Daniel discloses the wrist-wearable device of claim 28 wherein the least one integrated circuit is a System-on-Chip (figures 1a-c, 16a)

With regard to claim 30 Daniel discloses the wrist-wearable device of claim 28 wherein the at least one integrated circuit receives at least part of its power from the wearable module through the at least one connector (paragraphs 20, 24, 29, 31, 56, 57, claim 22).

With regard to claim 31 Daniel discloses the wrist-wearable device of claim 30 wherein contemporaneously with the wearable module being disconnected, the at least one integrated circuit returns to its default low power state (paragraphs 29, 61-66; if the power source is removed the system would lack access to said power and operate accordingly; absent docking the battery modules would cease charging – a high power state and return to usage or dormancy – low power state).

With regard to claim 32 Daniel discloses the wrist-wearable device of claim 28 wherein the smartwatch-like capabilities are automatically reconfigured to match the functionality and capabilities of the wearable module (107, 108 paragraph 63; paragraph 68; claims 22, 28, 32; paragraphs 2, 19-20, 21, 22, 25, 27-29).

With regard to claim 33 Daniel discloses the wrist-wearable device of claim 25 wherein the wrist-wearable device further comprises a at least one additional integrated circuit for providing smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title).

With regard to claim 34 Daniel discloses the wrist-wearable device of claim 33 wherein the at least one additional integrated circuit remains in low power, unbooted, powered off or otherwise inactive or dormant state until a wearable module is connected to the at least one connector (the modules do not operate when disconnected; figures 1a-c; claims 1-33 the modules do not all have internal power supplies and cannot load until connected to the main power line of the device).

With regard to claim 35 Daniel discloses the wrist-wearable device of claim 34 wherein upon connection of a wearable module to the at least one connector, the least one additional integrated circuit exits the low power state, is booted, resumes from a stored state, powers one or a combination thereof, and starts providing smartwatch-like capabilities (paragraph 28; claims 16-17, 22, 33; 107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title).

With regard to claim 36 Daniel discloses the wrist-wearable device of claim 35 wherein the at least one additional integrated circuit receives at least part of its power from the wearable module through the at least one connector (claims 1, 15, 17, 22, 28)

With regard to claim 37 Daniel discloses the wrist-wearable device of claim 36 wherein contemporaneously with the wearable module being disconnected, the at least one additional integrated circuit returns to its default low power, unbooted, powered off or otherwise inactive or dormant state (the modules do not all work independently of a central connection. The modules lacking internal power would return to a powerless state upon disconnection. The modules with battery operations would return to a lower power status of not charging when disconnecting from a charging source – paragraph 63).

With regard to claim 38 Daniel discloses the wrist-wearable device of claim 35 wherein the smartwatch-like capabilities are automatically reconfigured to match the functionality and capabilities of the wearable module (paragraph 63, claims 1-5, 16, 33)

With regard to claim 39 Daniel discloses the wrist-wearable device of claim 24 wherein wearable modules may comprise a at least one battery (paragraphs 20, 24, 29, 31, 56, 57, claims 1, 22, 28, 32, 33)

With regard to claim 40 Daniel discloses the wrist-wearable device of claim 39 wherein a module comprising such an at least one battery may provide power from said at least one battery to the wearable device through the at least one connector upon connection of said module to the wearable device (paragraphs 20, 24, 29, 31, 56, 57, claims 1, 22, 28, 32, 33).

With regard to claim 41 Daniel discloses the wrist-wearable device of claim 40 wherein power from the at least one battery enables the activation of the smartwatch-like capabilities (paragraphs 20, 24, 29, 31, 56, 57, claims 1, 22, 28, 32, 33; 107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title).

With regard to claim 42 Daniel discloses the wrist-wearable device of claim 24 wherein the watch case further provides means for attaching the wearable device to a human body using a conventional wrist strap or band (figures 1a-c).

With regard to claim 43 Daniel discloses a wearable device comprising: 
a watch case (figures 1a-c) comprising electronics and software (abstract; figures 1a-c) configured for providing: 
time-keeping capabilities (48 figure 16a paragraphs 2, 19-20, 22, 23, 59, 62; paragraphs 9, 11, 14, 17, 28, 31, 71 claims 12, 15); 
smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title); 
a at least one display (11, abstract, claims 6, 11, 22); and 
a at least one interface for receiving user input (120; paragraphs 57, 65-66, 70-71); and 
a at least one connector for detachably connecting wearable modules; wherein: the watch case: 
exposes the at least one connector (abstract; claims; figures 1a-c, 3a, 7a); and 
provides means for attaching the wearable device to a human body using a conventional wrist strap or band (figure 1a);
the electronics and software can interact through the at least one connector with and are capable of supporting multiple different types of wearable modules (title, abstract, claims 1-33; paragraph 30)
the software is modifiable and updatable (the software is modifiable and updatable at least through the replacement of modules having memory therein – abstract; paragraph 30); and 
contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software are automatically reconfigured to match the functionality and capabilities of the wearable module (paragraph 63; claims 1-6, 28).

With regard to claim 44 Daniel discloses the wearable device of claim 43 wherein the wearable device further comprises at least one integrated circuit and supporting electronics and peripherals for providing the time- keeping capabilities (48 figure 16a paragraphs 2, 19-20, 22, 23, 59, 62; paragraphs 9, 11, 14, 17, 28, 31, 71 claims 12, 15).

With regard to claim 45 Daniel discloses the wearable device of claim 44 wherein the at least one integrated circuit and supporting electronics and peripherals further provide the smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title).

With regard to claim 46 Daniel discloses the wearable device of claim 44 wherein the wearable device further comprises at least one additional integrated circuit and supporting electronics and peripherals for providing the smartwatch-like capabilities (4; abstract; claims; figures 1a-c, 3a, 7a);

With regard to claim 47 Daniel discloses the wearable device of claim 43 wherein contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software further provide a user with access to the wearable module's capabilities and functionality through the use of a combination of at least the at least one display and the at least one interface for receiving user input (figures 1a-c; claim 1, 6, 11; abstract)

With regard to claim 50 Daniel discloses the wearable device of claim 43 wherein contemporaneously with the connection of a wearable module to the at least one connector, a data bus is established between the electronics and software, and the wearable module (paragraphs 19, 72; claims 15, 20, 26, 27, 30).

With regard to claim 51 Daniel discloses the wearable device of claim 51 wherein contemporaneously with the establishment of the data bus, the wearable module's functionality becomes paired with and accessible to the wearable device (paragraphs 19, 72; claims 15, 20, 26, 27, 30; data communication – claims 1, 15, 16, 17, 33).

With regard to claim 52 Daniel discloses the wearable device of claim 51 wherein the wearable module further comprises a at least one integrated circuit for interfacing with the data bus (figures 1a-c; (paragraphs 19, 72; claims 15, 20, 26, 27, 30).

With regard to claim 53 Daniel discloses the wearable device of claim 43 wherein contemporaneously with the disconnection of a wearable module from the at least one connector, the relevant electronics and software return to their default configuration (paragraph 63 removal of docking would cease non-default charging).

With regard to claim 54 Daniel discloses the wearable device of claim 43 wherein, by default, the smartwatch-like capabilities remain substantially inactive until a wearable module is connected to the at least one connector (paragraphs 3, 32; claim 1; the docking operation doesn’t transmit data unless docked, the telephone function doesn’t operate without the communication module, the telephone module doesn’t wirelessly communicate sound without the earphone 79; the display module figure 13 doesn’t indicate bluetooht wifi or 3g without those modules being connected, the input surface of 120 doesn’t operate without the input module to provide those operations figure 14a; the processor module doesn’t track and store user health operations without the corresponding health sensor module).

With regard to claim 55 Daniel discloses the wearable device of claim 54 wherein the operation of the electronics and software required to provide the smartwatch-like capabilities is primarily powered by wearable modules connected through the at least one connector (claims 1, 15, 17, 22, 28, 32, 33)

With regard to claim 56 Daniel discloses a wrist-wearable device comprising: 
a frontend processing block (48 figure 16a paragraphs 2, 19-20, 23, 59, 62) configured for providing time-keeping capabilities (paragraphs 9, 11, 14, 17, 28, 31, 71 claims 12, 15); 
a backend processing block (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18) configured for providing smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title);
a at least one display (11); 
a at least one interface for receiving user input (120; paragraphs 57, 65-66, 70-71) ; 
a first set of peripherals (abstract; claims; figures 1a-c); 
a second set of peripherals (abstract; claims; figures 1a-c); 
a at least one connector for detachably connecting wearable modules (abstract; claims; figures 1a-c, 3a, 7a);
supporting electronics for connecting and operating the foregoing (4; abstract; claims; figures 1a-c, 3a, 7a); and 
a watch case housing the foregoing and exposing the at least one connector (11; abstract; claims; figures 1a-c, 3a, 7a); wherein: the frontend processing block is connectable to the display (title; abstract; 11 figure 1b), the 
at least one interface for receiving user input and the first set of peripherals (120; paragraphs 57, 65-66, 70-71); 
the backend processing block is connectable the frontend processing block, the second set of peripherals and the at least one connector (title; abstract; claims 1-33; paragraphs 9-20, 55-64, 65-68, 69, 70-71, 72-74); and the 
backend processing block is configured to: interface with wearable modules connected to the at least one connector; and interact with the frontend processing block and/or the supporting electronics to interface with a user (title; abstract; claims 1-33; paragraphs 9-20, 55-68, 70-71, 72-74); 

With regard to claim 57 Daniel discloses the wrist-wearable device of claim 56 wherein the frontend processing block comprises a at least one integrated circuit and supporting electronics for providing the time- keeping capabilities (48 figure 16a paragraphs 2, 19-20, 23, 59, 62; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12).

With regard to claim 58 Daniel discloses the wrist-wearable device of claim 57 wherein the backend processing block comprises a at least one additional integrated circuit and supporting electronics for providing the smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title).

With regard to claim 59 Daniel discloses the wrist-wearable device of claim 56 wherein a at least one integrated circuit and supporting electronics make up both the frontend processing block and the backend processing block (figures 1a-c, 16a)

With regard to claim 60 Daniel discloses the wrist-wearable device of claim 59 wherein the at least one integrated circuit and supporting electronics are partly made of at least one System-on-Chip (figures 1a-c, 16a)

With regard to claim 61 Daniel discloses the wrist-wearable device of claim 59 wherein the at least one integrated circuit and supporting electronics remain in low power state until a wearable module is connected to the at least one connector (paragraphs 19-22, 25-29, 58, 62-63, 72).

With regard to claim 62 Daniel discloses the wrist-wearable device of claim 56 wherein, by default, the backend processing block remains substantially inactive until a wearable module is connected to the at least one connector (paragraphs 3, 32; claim 1; the docking operation doesn’t transmit data unless docked, the telephone function doesn’t operate without the communication module, the telephone module doesn’t wirelessly communicate sound without the earphone 79; the display module figure 13 doesn’t indicate bluetooht wifi or 3g without those modules being connected, the input surface of 120 doesn’t operate without the input module to provide those operations figure 14a; the processor module doesn’t track and store user health operations without the corresponding health sensor module).

With regard to claim 63 Daniel discloses the wrist-wearable device of claim 62 wherein the operation of the backend processing block is primarily powered by wearable modules connected through the at least one connector (107, 108 paragraph 63; paragraph 68; claims 22, 28, 32; paragraphs 2, 19-20, 21, 22, 25, 27-29).

With regard to claim 64 Daniel discloses the wrist-wearable device of claim 56 wherein contemporaneously with the connection of a wearable module to the at least one connector, the backend processing block and relevant supporting electronics are automatically reconfigured to match the functionality and capabilities of the wearable module (107, 108 paragraph 63; paragraph 68; claims 22, 28, 32; paragraphs 2, 19-20, 21, 22, 25, 27-29).

With regard to claim 65 Daniel discloses the wrist-wearable device of claim 64 wherein contemporaneously with the connection of a wearable module to the at least one connector, the second set of peripherals is automatically reconfigured to match the functionality and capabilities of the wearable module (107, 108 paragraph 63; paragraph 68; claims 22, 28, 32; paragraphs 2, 19-20, 21, 22, 25, 27-29).

With regard to claim 66 Daniel discloses the wrist-wearable device of claim 56 wherein the backend processing block is further connectable to the display (11 figures 1a-c; title, abstract), the at least one interface for receiving user input and the first set of peripherals (figures 1a-c; 120; paragraphs 57, 65-66, 70-71)

With regard to claim 67 Daniel discloses the wrist-wearable device of claim 56 wherein the frontend processing block further comprises a battery for operating the time-keeping capabilities (paragraphs 20, 24, 29, 31, 56, 57, claims 15, 22).

With regard to claim 68 Daniel discloses the wrist-wearable device of claim 56 wherein wearable modules each comprise a module processing block for interfacing with the backend processing block through the at least one connector (figures 3a; paragraphs 58-63, 70-75).

With regard to claim 69 Daniel discloses the wrist-wearable device of claim 68 wherein the module processing block comprises a at least one integrated circuit, supporting electronics and a set of module-specific peripherals (figures 1a-c).

With regard to claim 70 Daniel discloses the wrist-wearable device of claim 68 wherein: a module firmware may be provided for operating the module processing block (paragraphs 7, 10, 28, 30, 34, 64, 71, claim 12), a backend module software may be provided for enabling the backend processing block to interact with the module processing block (paragraphs 7, 10, 28, 30, 34, 64, 71, claim 12), and a frontend module software may be provided for operating the at least one display and the at least one interface for receiving user input as a function of the wearable module (abstract; claims 6, 22, 27; the purpose of the combined module system is to allow for later upgrade with components optionally in the future with component which haven’t even been invented yet – paragraph 30. Such a system inherently necessitates the capacity to facilitate the bridging of disparate systems including disparate operation and firmware systems over a communication bridge in order the achieve the name sake of a modular system – title, abstract)

With regard to claim 71 Daniel discloses a wrist-wearable device and a matching wearable module wherein: 
the wrist-wearable device (figure 1a) comprises: 
a at least one integrated circuit configured for providing time-keeping capabilities (48 figure 16a paragraphs 2, 19-20, 23, 59, 62; paragraphs 9, 11, 14, 17, 28, 31, 71 claims 12, 15); 
a at least one display (11, abstract); 
a at least one interface for receiving user input (120; paragraphs 57, 65-66, 70-71); 
a first set of peripherals (abstract; claims; figures 1a-c);
a at least one connector for detachably connecting the wearable module (abstract; claims; figures 1a-c, 3a, 7a); 
supporting electronics for connecting and operating the foregoing (4; abstract; claims; figures 1a-c, 3a, 7a);
 a at least one battery for operating at least the time-keeping capabilities (paragraphs 20, 24, 29, 31, 56, 57, claims 15, 22); and 
a watch case housing the foregoing and exposing the at least one connector (11; abstract; claims; figures 1a-c, 3a, 7a); 
the wearable module comprises: a at least one integrated circuit configured for providing smartwatch-like capabilities (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18; paragraphs 9, 11, 14, 17, 28, 31, 71 claim 12; abstract; title); 
a second set of peripherals (abstract; claims; figures 1a-c);
a at least one opposite connector for detachably connecting the wearable module to the wrist-wearable device (abstract; claims; figures 1a-c, 3a, 7a); 
supporting electronics for connecting and operating the foregoing (4; abstract; claims; figures 1a-c, 3a, 7a); and
a module case housing the foregoing and exposing the at least one opposite connector (figures 1a-c, 3a, 7a); and wherein: 
the watch case provides means for attaching the wearable device to a human body using a conventional wrist strap or band (figure 1a); by connecting the wearable module to the wrist-wearable device: the at least one connector connects to the at least one opposite connector thereby forming a bus between the wrist-wearable device and the wearable module (figures 1-c); and either the wrist-wearable device and/or the wearable module may access one or any of the peripherals, displays and interfaces for receiving user input of the opposite device over the bus (title, abstract, figures 1a-c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 2001/0004397).
With regard to claim 32 (depends from claim 28) Kita discloses a mode switch to switch between modes including time and music. Kita discloses connecting a headphone with a headphone jack to provide for audible output of said music. Kita does not disclose the claimed: wherein the smartwatch-like capabilities are automatically reconfigured to match the functionality and capabilities of the wearable module. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kita’s system for automatic enablement of a smart mode such as a music mode on the basis of a device connection such as a headset using common detection methods such a pressure switch, electrical switch, or change in electrical characteristic such as voltage or current change due to the presence of the attachment accessory. Doing so would not include any usually or difficult operation difficulty or step because it is merely the automation of a routine and ordinary operation. The reason for doing so would have been to automat a routine and ordinary operation of the system.

With regard to claim 43 Kita discloses a wearable device comprising: 
a watch case (figure 1) comprising electronics and software (abstract; claims 1-5; 209, 213) configured for providing: 
time-keeping capabilities (207 figure 4; claim 4); 
smartwatch-like capabilities (music; 600 figure 4; claim 5); 
a at least one display (201); and 
a at least one interface (202) for receiving user input; and 
a at least one connector for detachably connecting wearable modules (206, 205 figure 4); wherein: 
the watch case (figure 1): exposes the at least one connector; and provides means for attaching the wearable device to a human body using a conventional wrist strap or band (figure 1); 
the electronics and software can interact through the at least one connector with and are capable of supporting multiple different types of wearable modules (figure 1 the system is capable of supporting a plurality of different headsets or earphones or equivalent); 
the software is modifiable and updatable (ram 213 can be rewritten, memory card 209 can be swapped); and 
Kita does not disclose
contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software are automatically reconfigured to match the functionality and capabilities of the wearable module.
Kita discloses a mode switch to switch between modes including time and music. Kita discloses connecting a headphone with a headphone jack to provide for audible output of said music. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kita’s system for automatic enablement of a smart mode such as a music mode on the basis of a device connection such as a headset using common detection methods such a pressure switch, electrical switch, or change in electrical characteristic such as voltage or current change due to the presence of the attachment accessory. Doing so would not include any usually or difficult operation difficulty or step. Doing so would merely pertain to the automation of an activity which was previously manual. The reason for doing so would have been to automat a routine and ordinary operation of the system.

Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2007/0279852) in view of Dipin (US 2015/0324078).
With regard to claim 48 (depends on claim 47) Daniel discloses changes to the modules and processing based on the connection of other modules and accessories – abstract, paragraph 63. Daniel does not specifically detail display details in conjunction with said operation(s) and thus fails to expressly disclose the claimed: wherein contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software further provide a wearable module-specific user experience through the at least one display in conjunction with the at least one interface for receiving user input.
Dipin discloses wherein contemporaneously with the connection of a wearable module (1000, 2000 figure 1) to the at least one connector, the relevant electronics and software further provide a wearable module-specific user experience through the at least one display in conjunction with the at least one interface for receiving user input (190 figures 1-3; paragraphs 65-66). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Daniel’s system to contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software further provide a wearable module-specific user experience through the at least one display in conjunction with the at least one interface for receiving user input, as taught by Dipin. The reason for doing so would have been to have the display interface contemporaneously change according to the connected modules and/or wearable accessories to provide a display and display interface contextually appropriate for the connected systems, as taught by Dipin.

With regard to claim 49 (depends from claim 48) Daniel does not disclose the claimed: contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software further rearrange the at least one display in a wearable module-specific way.
Dipin discloses contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software further rearrange the at least one display in a wearable module-specific way (1000, 2000 figure 1; 190 figures 1-3; paragraphs 65-66).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Daniel’s system to contemporaneously with the connection of a wearable module to the at least one connector, the relevant electronics and software further rearrange the at least one display in a wearable module-specific way, as taught by Dipin. The reason for doing so would have been to have the display interface contemporaneously change according to the connected modules and/or wearable accessories to provide a display and display interface contextually appropriate for the connected systems, as taught by Dipin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-2-22
/SEAN KAYES/Primary Examiner, Art Unit 2844